                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE T. STRINGER,                             Case No. 19-cv-02624-SI
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     R. CRUZ, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed for failure to state a claim upon which relief may be granted.

                                  14

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: December 3, 2019

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
